DENIED and Opinion Filed August 30, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00541-CV
                                No. 05-21-00542-CV
                                No. 05-21-00543-CV
                                No. 05-21-00544-CV
                    IN RE DRALON PATTERSON, Relator
          Original Proceeding from the Criminal District Court No. 5
                            Dallas County, Texas
                    Trial Court Cause Nos. F19-75183-PL,
                F19-75218-PL, F19-25779-QL & F19-40572-PL

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                           Opinion by Justice Reichek
      Dralon Duran Patterson has filed a petition for writ of mandamus requesting

that the trial court be compelled to discharge him from his pending cases on the

ground his right to a speedy trial has been violated. We deny relief.

      The Court may grant mandamus relief if the relator shows he has no adequate

legal remedy and the act relator seeks to compel the trial court to perform involves

a ministerial act rather than a discretionary or judicial decision. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding); State ex

rel. Young v. Sixth Judicial Dist. Court of Appeals of Texarkana, 236 S.W.3d 207,
210 (Tex. Crim. App. 2007) (orig. proceeding). Because relator may raise a failure

to grant a speedy trial as an issue on appeal, he has an adequate legal remedy and is

not entitled to mandamus relief. See In re Prado, 522 S.W.3d 1, 2 (Tex. App.—

Dallas 2017, orig. proceeding) (mem. op.) (citing Smith v. Gohmert, 962 S.W.2d

590, 593 (Tex. Crim. App. 1998)); see also U.S. v. MacDonald, 435 U.S. 850, 860–

61 (1978) (explaining why alleged speedy trial violations are best left for appeal).

      Because relator has not shown he is entitled to relief, we deny the petition for

writ of mandamus. See TEX. R. APP. P. 52.8(a).




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE


210541F.P05




                                         –2–